THE Chief Justice
delivered the opinion of the Court,
This action was founded on a bond given by Miller, payable to Brewer and Bebee jointly. Bebee died intestate, anc^ administration was granted on his estate to one JV«o-bold. ■Brewer died, having appointed by his will two executors. ' The' suit is brought in the name of Newbold.and the executors of Brewer. On the death of Bebee the right of action vested in the survivor Brewer, and on his death it went to his executors. Our Statute has not altered the common law doctrine of survivorship as it relates to joint obligees. . The joinder of Bebee’s administrator is a mis-joinder, and was properly taken advantage of on a motion in arrest of judgment. Judgment affirmed.